Case 18-24287 Doc 33 Fi|ec| 11/14/18 Page 1 of6
United Stat_es Bankruptcy Court

 

 

 

District of Maryland
Kurtis Andrew Green
111 re Elizabeth M Green Case No. 18-24287
Debtor(S) Chapter '1 3
CHAPTER 13 PLAN

 

[:E Original Plan [§l Amended Plan m Modified Plan

1. GENERAL PLAN PROVISIONS.

The Debtor proposes the following Chapter 13 Pl'an and makes the following declarations (mark B of the
following boxes that apply for each of l.l, 1.2, and 13 below). Ifo box is marked as “o'oes not . . . ” or if more than one
box is marked, the provision will be ineffective if set out later in the plan.

1.1 Declaration as to Nonstandard Provisions.

This Plan: l§§ does not contain nonstandard provisions
OR [;§ does contain nonstandard provisions set out in Section 9 below.

1.2 Declaration as to Limiting Secure_d Claims.
This Plan: |:] does not limit the amount of a secured claim.
OR |§l limits the amount of a secured claim based on the value of the collateral securing the claim as set out in
Sections 5.l through 5.4 below. 1

1.3 Declaration as to Avoiding Security Interests.
ThiS Plan: §§ does not avoid a security interest or lien.
OR f_:j avoids a security interest or lien as set out in Section 5.l through 5.4 below.

2. NOTICES. . _
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If
you do not have an attorney, you may wish to consult one.

2.1. Notices to Creditors. .

Your rights may be affected by this Plan. Your claim may be reduced, modified, or eliminated. The declarations
set out in Section 1 above may be of particular irrq)ora;a'zcel

lf you oppose the Plan’s treatment of your claim or any provision of this Plan, you or your attorney must file an
objection to continuation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by
the Bankruptcy Court. The Court may confirm this Plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under the Plan.

' 2.2. Notices to Debtors.
This form lists options that may be appropriate in some cases, but not all cases. J ust because an option is listed on

the form does not mean that it is appropriate for you. Plans contrary to the local rules and Court rulings may not be
confirmed

. 3. PLAN 'I`ERMS.
The Debtor’s future earnings are submitted to the supervision_and control of the Trustee, and the Debtor will pay
as follows (rnark and complete B:_ of 3.1, 3.2, or 3.3 and/or 3.4 below; and, optionally, 3.5 as applicable):

[_§_ 3.1 Even Monthly Payments.

$ per month for a term of months.
OR '

Soflware Copyrlghl (e) 1995-2018 Best Case, LLC -m~w.bestcase.com ' ~ Best Case Bankruptcy

Case 18-24287 DOC 33 Filed ’l’l/'l 4/18 Page 2 Of 6

[3 3.2. Varying Monthly Payments.

$ per month for _ month(s),
$ per month for month(s),
$ per month for month(s), for a total term of months.
OR
[E 3.3 Varying Monthly Payments Before and After Conf'irmation.

$ 1,231.85 per month before confirmation of this Plan (use Section 4.6.1 below to

list the adequate protection payments to be made before confirmation), and $ 2,624.85 per month after
confirmation of this plan, for a total tenn of . 60 months. _
AND/OR

[:l 3.4 ` Additional Payments.

In addition to monthly Plan payments under 3.l, 3.2, or 3.3, above, the Debtor will make the payments listed
below:

Amount Date Source of Payment

[_`__`_] 3.5. Additional Payment of Tax Refunds. ‘

The Debtor will provide the Trustee with copies of state and federal tax returns for the years listed below within
15 days of filing the returns (and must timely file the returns on or before April 15 of each year). Not later than June l of
each year, the Debtor will pay into the Plan the amount of refunds exceeding $ 0.00 (the amount already pro rated on
Schedule I, if any) for each of the listed years unless otherwise ordered by the Court. The tax refund payments are in
addition to, and not a credit against, the other payments required to be paid under the Plan. The Debtor will not make any

change to the number of any federal and state tax withholding allowances claimed as of the petition date without 30 days
prior notice to the Trustee.

This commitment covers tax years (list):

4. I)ISTRIBUTION OF PLAN PAYMENTS.
From the payments made, the Trustee will make distributions in the order listed below:

4. 1 Trustee’ s Commission.
The Trustee will receive the allowed Trustee commission under 11 U. S. C. § l326(b)(2).

4. 2 Administrative Claims.

Next to be paid, except as provided m Section 4. 3 below, are administrative claims under ll U. S. C. § 507(a)(2)
including Debtor’ s Counsel fee balance of $ 3, 130. 00 due and payable pursuant to a fec arrangement made under
Subparagraphs 4. A B, or C of Appendix F to the Local Bankruptcy Rules.

4.3 Domes-tic Support Obligations and Non-Appendix F Attorne_y Fees.

Next to be paid, at the same time and pro rata, are allowed unsecured claims for: (i) domestic support obligations
under ll U.S.C. § 507(a)(l); and (ii) any Debtor’s Counsel fee allowed under ll U.S.C. § 507(a)(2) by Bankruptcy Cour-t
order following an application pursuant to a fee arrangement under Section 7 oprpendix F to the Local Bankruptcy
Rules. Debtor’s Counsel fee balance to be paid through the Plan is expected to be in the amount of $ 0.00'

4. 4 Former Chapter 7 Trustee Claims.

Next to be paid are any claims payable to the former Chapter 7 Trustee under ll U. S. C. § l326(b)(3). List the
monthly payment $ 0. 00

4. 5 Priority Claims.
Next to be paid are other priority claims defined by 11 U S. C_. § 507(a)(3)- (10) List the expected claims below:

Priorit_ry Creditor _ Expected Claim Amount
-NONE~

4.6. Secured Claims.

Software Copyrighl (c} 1996-2018 Best Case, LLC - www.bestcase.corn Best Casa Bankruptcy

Case 18-24287 Doc 33 Filed 1'1/14/18 Page 3 016

Next to be paid, at the same time and pro rata with payments on priority claims under Section 4.5 above, are
secured claims as set forth below. The holder of an allowed secured claim retains its lien under ll U.S.C. § .
l325(a)(5)(B)(i). Auy allowed secured claim listed in the Plan to be paid by the Trustee will be deemed provided for
under the Plan. Any allowed secured claim not listed in the Plan to be paid by the Trustee, or not stated to be paid outside
of or otherwise addressed in the Plan, will be deemed not provided for under the Plan and will not be discharged

4.6.1. Adequate Protection Payments for Claims Secured by or Subject to .a Lease of Personal
Property
Begirming not later than 30 days after the petition date and until the Plan is confirmed, the Debtor will
directly pay adequate protection payments for claims secured by or subject to a lease of personal property for: None l:'j or
the Claims Listed Below §§ (mark ge box only). After confirmation of the Plan, the claims will be paid under Section
4.6.3. Make sure to list the amount of the monthly payment the Debtor will pay before confirmation, and list the last 4
digits only of the account number, if any, the lienholder uses to identify the claim':

Les_sor/Lienholder Propegy/Collateral Acct. No glast 4 numbers). Monthly Pa-yment

American Credit Acceptance 2011 Chevro|et Traverse 1001 8_94.00
118,000 miles '

Prestige Financial Svc 2013 Hyundai Elantra 72,000 5797 499.00
miles '

4.6.2. Pre-petition Arrears on Secured Claims _

Pre-Petition arrears on secured claims will be paid through the Plan in equal monthly amounts while the
Debtor directly pays post-petition payments beginning with the first payment due after filing the petition for: None [:l or
the Claims Lisied Below 1§1' (mark g box only). The claims listed below include: Claims Securea' by the Debtor ’s
Principal Residence § and/or Other Property Rl.

 

 

Lienholder Collateral Arrears Monthly Payment No. of Months.
chen Loan Servicing, 12521 Galway Drive 89,000.00 EM|$ to be determined
Llc Si|ver Spring, MD by Chapter 13 Trustee

20904 Montgomery

County

4.6.3. Secured Claims Paid Through the Plan.

The following secured claims will be paid through the Plan in equal monthly amounts for: None [:§ or the
Claims Lisrea' Below §§ (marl< gng box only). Such secured claims include secured claims altered under Sections 5.1
through 5.5 below. Make sure to list the interest rates to be paid:

 

 

 

Lienholder Collateral Amount %Rate Monthly Payment No. of Months.
Comptrol|er Of 12521 Ga|way Drive 1,897.20 0.00 EMls to be
Maryland Si|ver Spring, MD determined by
20904 Montgornery Chapter 13 Trustee
County _
Comptrol|er Of 12521 Ga|way Drive 6,097.59 0.00
Mary|and Silver Spring, MD
20904 Montgomery
County -
American Credit 2011 Chevrolet 11,000.00 6.25
Acceptance Traverse 118,000 miles
Prestige Financial Svc 2013 Hyundai E|antra 8,275.00 6.25
72,000 miles

4.6.4. Surrender Collateral to the Lienholder.

The Debtor will surrender collateral to the lienholder for: None [Zl or the Claims Lisied Beiow I;] (mark
995 box only). Describe the collateral securing the claim. Any allowed claim for an unsecured deficiency will be paid pro
rata with general unsecured creditors Unless the Court orders otherwise, a claimant may amend a timely filed proof of
claim for an unsecured deficiency after entry of the continuation order as follows: {a) the amended proof of claim
asserting an unsecured deficiency claim for real property shall be filed within 0 days (no less than 180 7days) after
entry of the continuation order; (b) the amended proof of claim asserting an unsecured deficiency claim for personal
property shall be filed within 0 days (no less than 60 days) after entry of the confirmation order. _Upon plan

3

Software Cupyright (c) 1996-2015 Bast Case, LLC - www.bestcase.oom Best Case Bankruptcy

Case 18-24287 DOC 33 Filed ’l 1/14/18 Page 4 016

confirmation, the automatic stay of ll U.S.C. §§ 362 and 1301 tcrminates, if not terminated earlier, as to the collateral
listed:

Lienholder Collateral to be Surrendered

-NONE- '

 

4.6.5. Secured Claims Outside of the Plan.

The Debtor will directly pay the secured claims outside of the Plan for: None [] or the Claims Listeo’
'Beiow l'§] (mark B box only). Such claims are deemed provided for under the Plan. The Debtor will also directly pay
outside of the Plan the unsecured portion of a claim that is only partially secured, and any such unsecured claim is deemed
provided for under the Plan:

 

Lienholder Collateral to Be Paid for Outside of the Plan
US Department of HUD 12521 Galway Drive Silver Sprlng,'MD 20904 Montgomery
County

4.6.6. Secured Claim Not Listed in the Plan.
The Debtor will directly pay any allowed secured claim not listed in the Plan outside of the Plan. 'Any
such claim will not be discharged

4.6.7. Additional Payments on Secured Claims.
lf the Trustee is holding more funds than those needed to make the payments under the Plan for any
month, the Trustee may pay amounts larger than those listed in Sections 4.6.2 and 4.6.3 pro rata.

4.7. Unsecured Clailns.
Af`ter payment of all other claims, the remaining funds will be paid on allowed general unsecured claims
as follows (mark Qn_e box only):

 

§§ Pro Rata I:] 100% [:] lOO%-Plus % Interest

if there is more than one class of unsecured claims, list each class and how it is to be treated:
Class of Unsecured Creditors Treatment

~NONE-

5. THE AMOUNT AND VALUATION ()F CLAIMS.

Secured creditors holding claims treated under Secticn 5 retain their liens until the earlier of: the payment of the
underlying debt determined under nonbankruptcy law; or discharge under ll U.S.C. § l328; or, if the Debtor cannot
receive a discharge as provided in ll U.S.C. § 1328(0, the notice of Plan completion. If the case is dismissed or converted
without completion of the Plan, liens shall also be retained by the holders to the_extent recognized under applicable
nonbankruptcy law.

5.1. Valuing a Claim orAvoiding a Lien Under 11 U.S.C. § 506 Through the Plan.

_ The Debtor seeks to value a claim or avoid alien under ll U.S.C. § 506 through the Plan for: None l§l or
the Claims Lis`ied Below I_:i (marl< w box only). The claims listed below include: Claims Secured by the
Debtor ’s Principal Residence [:l and/or Other Pr'operzy I§{I. Make sure to list the value of the collateral proposed
to be paid through the Plan plus any interest below and in Section 4.6.3 above, as appropriate. Separately file:
evidence of the collateral’s value; the existence of any superior lien; the exemption claimed; and the name,
address, and nature of ownership of any non-debtor owner of the property. If the lienholder has not filed a proof
of claim, also separately file evidence of the amount of the debt secured by the collateral. The amount and interest
rate of the claim is set as listed below or by superseding Court order. A proof of claim must be filed before the
Trustee makes payments Any undersecured portion of such claim shall be treated as unsecured

Lienholder _ Collateral Value %Rate Monthly Payment No. of Months.

Soflware Copyrlght (c) 1996-2018 Eest Case, LLC » www.beslcase.com Besl Case Bankruptcy

’ Case 18-24287 DOC 33 Filed ’l’l/'l 4/18 Page 5 Of 6

5.2. Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 506 by Separate Motion or an Adversary
Proceeding.

The Debtor seeks to value a claim or avoid a lien under ll U.S.C. § 506 by separate motion or an adversary
proceeding for: None |:j or the Claims Lisiea' Below l§] (mark B box only). The amount and interest rate of the claim will
be set by Court order. Make Sure to list the value of the collateral proposed to be paid through the plan plus any interest as
determined by the Court in Section 4.6.3 above, as appropriate A proof of claim must be filed before the Trustee makes
payments Any undersecured portion of such claim shall be treated as unsecured

Lienholder Collateral
American Credit Acceptance 2011 Chevrolet Traverse 118,000 miles
Prestige Financial Svc 2013 Hyundai E|antra 72,000 miles

5.3. Valuing a Claim or Avoiding a Lien Under 11 U.S.C. § 522(1)* Through the Plan.

The Debtor seeks to value a claim or avoid a lien under ll U.S.C. § 522(£)* through the Plan fort None § or the
Claims Listed Beiow l:l (mark B box only). Make sure to list the value of the collateral proposed to be paid through the
Plan plus any interest below and in Section 4.6.3 above, as appropriate Separately file: evidence of the collateral’s value;
the existence of any superior lien; the exemption claimed; and the name, address, and nature of ownership of any
non-debtor owner of the property. If the lienholder has not filed a proof of claim, also separately file evidence of the
amount of the debt secured by the collateral The amount and interest rate of the claim is set as listed below or by
superseding Court order A proof of claim must be filed before the Trustee makes payments Any undersecured portion of
such claim shall be treated as unsecured

Lienholder Collateral Value %Rate Monthly Payment No. of Months.
-NONE-

*Una'er ll U.S.C. § 522@9 the Debtor may avoid a lien to the extent it impairs an exemption ifthe lien is a judicial lien or
a nonpossessory, non~parchase money security interest in certain properly

5.4. Valuing a Claim or Avoiding a Lien Uuder 11 U.S.C. § 522(1)"‘ by Separate Motion or an Adversary
Proceeding.

The Debtor seeks to value a claim or avoid a lien under ll U.S.C. § 522(1)* by separate motion or an adversary
proceeding for: None §l or the Claims Listea’ Below 13 (mark Li_e_ box only). The amount and interest rate of the claim will
be set by Court order. Make sure to list the value of the collateral proposed to be paid through the Plan plus any interest as
determined by the Court in Section 4.6.3 above, as appropriate A proof of claim must be filed before.the Trustee makes
payments Any undersecured portion of such claim shall be treated as unsecured

Lienholder Collateral
-NONE-

*Under ll U. S. C. § 52209 the Debtor may avoid a lien 10 the extent it impairs an exemption 1f the lien is ajua'icial lien or
a nonpossessory, non-purchase money security interest in certain properly

S. 5. Claims Excluded from 11 U. S. C. § 506*°".

The Debtor will pay through the Plan the following claims excluded from ll U. S. C. § 506** m full plus any
interest for: None |§] or the Claims Lisred Beiow |: (mark B box only) Make sure to list the amount proposed to be paid
through the Plan plus any interest below and in Section 4.6.3 above, as appropriate. The amount of each claim to be paid
will be established by the lienholder’s proof of claim or Court order.- The interest rate of the claim is set as listed below or
by superseding Court order. A proof of claim must be filed before the Trustee makes payments

Lienholder Collateral Amount to Be %Rate Monthly Payment No. of Months.
M

 

Soflware Copyrighl {c) 1996-2018 Best Case, LLC -www`bestcese.ccm Besl Case Bankruptcy

1 `! Case 18-24287 DOC 33 Filed 11/14/18 Page 6 Of6

Lienholder Collateral Amount to Be %Rate Monthly Payment No. of Months.
Paid
-NONE-

**Clairns excluded jf‘om ll U. S. C. § 506 include claims where the lienholder has a purchase money security interest
securing a debt incurred within the 91 0-a’oy period precedmg the petition date, and the collateral consists cfa motor
vehicle acquired for the personal use of the Debtor, or the collateral consists of any other thing of value ifthe debt was
incurred during the l -year period preceding the petition date

6. APPLICATION OF PAYMENTS ON ACCOUNT OF SECURED CLA]lVIS.

Paymeuts made by the Chapter 13 Trustec on account of arrearages on pre- petition secured claims may be applied
only to the portion of the claim pertaining to pre- petition arrears, so that upon completion of all payments under the Plan
the loan will be deemed current through the petition date.

7 . EXECUTORY CONTRACTS AND UNEXPIRED LEASES.

Any unexpired lease with respect to personal property that has not previously been assumed during the case and
is not assumed m the Plan, is deemed rejected and the stay of ll U. S. C §§ 362 and 1301` 1s automatically terminated with
respect to such property. The following executory contracts and/or unexpired leases are assumed or rejected for: None l§j
or the Claims Listed Below m (mark___ one box only). Any claim for rejection damages must be filed within 60 days from
entry of the order confirming this Plan

Lessor or Contract Holder Subiect of Lease or Contract Assumed Re]`ected.
None

 

 

8. REVESTING PROPERTY OF TI-IE ESTATE.

Title to the Debtor’ s property shall revest in the Debtor when the Debtor ls granted a discharge pursuant to ll
U. S. C. § 1328; or, 1f the Debtor cannot receive a discharge as provided m ll U. S. C. § 1328(f), upon the notice of Plan
completion; or upon dismissal of the case.

9. NON-STANDARD PROVISIONS. ‘

Any non-standard provision placed elsewhere in the Plan is void Any and all non-standard provisions are: None
§ or Listed Below |:l (mark B box only).
Non-Standard Plan Provisions

10. SIGNATURES.

The Debtor’s signature below certifies that the Plan provisions above are all the terms proposed by the Debtor,
and the Debtor has read all the terms and understands them. The signature below oft-he Debtor and Debtor’s Counsel, if
any, also certifies that the Plan contains no non-standard provision other than those set out in Section 9 above.

 

 

 

 

Date; November 14, 2018 lsl Kurtis Andrew Green
Kurtis Andrew Green
Debtor
lsi Victor E Palmeiro lsl E|izabeth M Green
Victor E Pa|meiro MD17232 E|izabeth M Green
Attorney for Debtor Joint Debtor
6

Sotlware Copyright (c) 1996-2018 Best Case, LLC - www.beslcsse.ccm Best Case Bankruptcy

